                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,

               v.                                           Case No. 18-CR-210

BLIA LOR,

                       Defendant.


                    ORDER DENYING MOTION TO REDUCE SENTENCE


       On November 26, 2019, Blia Lor was sentenced to 115 months in the custody of the Bureau

of Prisons, with 5 years of supervised release, following her conviction for the crimes of

Conspiracy to Distribute and Possess with Intent to Distribute Methamphetamines. The sentence

imposed was significantly below the Guideline range of 292 to 365 months. Lor filed a motion for

compassionate release, citing health issues, which was denied on April 6, 2021. Lor is currently

serving her sentence at FCI Waseca, Minnesota, with a projected release date of October 23, 2026.

       The case is now before the Court on Lor’s motion to reduce her sentence to allow her to

reunite with her family due to unstable family circumstances. Lor states her mother passed away

in April of 2020; her husband became unstable and homeless; her sister took over caring for her

two children but the burdens of virtual schooling, the deaths of multiple family and friends due to

Covid, behavioral issues with the children, and the ongoing pandemic have caused severe hardship

on her sister and other family members in caring for her children. The Government has now filed

a response and objects to any sentence reduction. For the following reasons, the motion is denied.
       As amended under the First Step Act of 2018, § 3582(c)(1)(A) authorizes the Court to

reduce a term of imprisonment after considering the factors set forth in § 3553(a) to the extent they

are applicable, if the court finds that “extraordinary and compelling circumstances warrant such a

reduction and that such reduction is consistent with applicable policy statements issued by the

sentencing commission.” United States v. Cantu, No. 1:05-CR-458-1, 2019 WL 2498923, *1 (S.D.

Texas June 17, 2019). As noted by the Government, Lor’s only citation to legal authority for her

release is a Fourth Circuit decision referencing compassionate release motions during the Covid-

19 Pandemic. This Court denied compassionate release in April 2021 and Lor’s motion cites no

new material that would alter the previous ruling.

       Lor’s previous motion, which was denied, did not meet the “extraordinary and compelling”

standard required. In her letter brief in support of this motion, Lor argues both that her sentence

was excessive, in part because this is her first substantial prison sentence, and because her current

family circumstances warrant a reduction of her sentence. The sentence Lor received was the

mandatory minimum sentence for the offense after taking into account 5 months of presentence

credit on state cases based on the same conduct charged in the Indictment. At this point in time,

Lor’s circumstances are insufficient to meet the very limited exceptions required to overcome the

general rule that, once imposed, a sentence is final. Fed. R. Crim. P. 35.

       In addition, release after serving less than a third of her sentence would unduly depreciate

the seriousness of her offense and significantly reduce the deterrent effect of her sentence. Her

motion, therefore, must be denied.

       Dated at Green Bay, Wisconsin this 18th day of June, 2021.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge



                                                 2
